IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    JEFFREY GOU, an individual,                )
                                               )
                        Plaintiff,             )
                                               )
            v.                                 )   C.A. No. 2021-0483-JRS
                                               )
    TAIPEI AMERICAN SCHOOL                     )
    FOUNDATION, a Delaware                     )
    corporation,                               )
                                               )
                        Defendant.             )

                             ORDER REGARDING
                       DEFENDANT’S MOTION TO COMPEL

       AND NOW, this 22nd day of December 2021, the Court having considered

Defendant’s Motion to Compel (the “Motion”), and the response thereto,

       IT IS HEREBY ORDERED THAT:

       1.        The Motion is GRANTED in part and DENIED in part. The discovery

at issue seeks relevant information and Plaintiff has not carried his burden to sustain

an “overly burdensome” objection.1




1
  See Meltzer v. CNET Networks, Inc., 2007 WL 2593065, at *2 (Del. Ch. Sept. 6, 2007)
(observing that a plaintiff’s purpose in demanding inspection of book and records and
seeking to compel compliance with an inspection demand is “unquestionably” relevant in
a Section 220 proceeding); Prod. Res. Gp., L.L.C. v. NCT Gp., Inc., 863 A.2d 772, 802
(Del. Ch. 2004) (noting that the “burden is on [the objecting party] to show why the
requested information is improperly requested”); In re Oxbow Carbon LLC Unitholder
Litig., 2017 WL 959396, at *3 (Del. Ch. Mar. 13, 2017) (“For an objecting party to carry
its burden, the [unduly burdensome] objection must be specific [and] the party making it
must explain why it applies on the facts of the case to the request being made. . . .”).
                                           1
        2.   Notwithstanding the foregoing, given the condensed time between now

and trial, the parameters of the discovery request must be narrowed to allow time for

the discovery to occur. Accordingly, Defendant shall narrow the search protocol to

ten (10) specifically identified individuals to include, if desired, Randy Chen.

Defendant shall deliver the revised search parameters to counsel for Plaintiff by

close of business on December 23, 2021.

        3,   Plaintiff shall collect and review his potentially responsive text and

other chat messages in accordance with Defendant’s revised protocol and shall

produce his non-privileged responsive text and other chat messages by January 4,

2022.



                                              /s/ Joseph R. Slights III
                                                   Vice Chancellor




                                          2